Name: COUNCIL REGULATION (EEC) No 1559/93 of 14 June 1993 fixing the amount of aid in respect of silkworms for the 1993/94 rearing year
 Type: Regulation
 Subject Matter: economic policy;  agricultural activity
 Date Published: nan

 25. 6. 93 Official Journal of the European Communities No L 154/29 COUNCIL REGULATION (EEC) No 1559/93 of 14 June 1993 fixing the amount of aid in respect of silkworms for the 1993/94 rearing year Whereas application of the abovementioned criteria entails fixing the amount of aid at the level mentioned below, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 845/72 of 24 April 1972 laying down special measures to encourage silkworm rearing (*), and in particular Article 2 (3 ) thereof, Having regard to the proposal from the Commission (2 ), Having regard to the opinion of the European Parliament (3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas Article 2 of Regulation (EEC) No 845/72 provides that the amount of aid for silkworms reared within the Community must be fixed each year in such a way as to help ensure a fair income for silkworm rearers, taking into account the state of the market in cocoons and raw silk, of foreseeable trends on that market and of import policy; Article 1 For the 1993/94 rearing year, the amount of aid in respect of silkworms as referred to in Article 2 of Regulation (EEC) No 845/72 shall be fixed at ECU 111,81 per box of silkworm eggs used. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 June 1993 . For the Council The President B. WESTH  (*) OJ No L 100, 27. 4. 1972, p. 1 . Regulation as last amended by Regulation (EEC) No 2059/92 (Oj No L 215, 30. 7 . 1992, p. 19 ). (2 ) OJ No C 80, 20. 3 . 1993, p. 29. f ) OJ No C 150, 31 . 5 . 1993 . (4) OJ No C 129, 10. 5 . 1993, p. 25 .